Citation Nr: 1748947	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-03 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for left and right hip replacement as a result of slipped capital femoral epiphysis and severe groin pain.

2. Entitlement to service connection for acquired psychiatric disorder to include depression, anxiety, posttraumatic stress disorder, and attention deficit disorder.

3. Entitlement to service connection for persistent urinary infection, hematuria, blood in urine, and groin pain.

4. Entitlement to service connection for bilateral knee pain.  

5. Entitlement to service connection for bilateral foot disability to include bunionectomy, hallux valgus, flatfoot, hammertoe.

6. Entitlement a temporary totally disability rating based upon hip replacement surgery necessitating convalescence, to include entitlement to a total disability due to individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1997 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has been transferred to the Oakland RO. 

The Veteran was scheduled to testify before a Veterans Law Judge of the Board in January 2017 at the RO.  But, in a January 2017 communication, the Veteran cancelled his hearing and asked that the Board proceed with his appeal based on the evidence of record. See Report of General Information dated January 2017.  Thus, his hearing request is considered withdrawn.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

Upon review of the evidence, the Board finds that further evidentiary development is necessary before the Board can adjudicate the Veteran's claims for service connection.  

According to the September 2013 Statement of the Case, the Veteran failed to show for the scheduled examinations, which was noted to be necessary to formulate better opinions, and the examinations were therefore not completed.  The Veteran has not provided any reason for his failure to appear for the scheduled examinations which were rescheduled.  Further, although there is a note from the VAMC indicating a cancellation of examinations, there is no message along with a reason or notification of a rescheduled examination.  The preceding suggests that any additional attempt to obtain examinations would be futile.  

However, the Board observes a note that the Veteran is homeless.  It is therefore not clear from the record if the Veteran received notification of the rescheduled VA examinations.  The record is absent as to whether a notification indicating the date and time for the examination or rescheduled examination was even mailed to the Veteran and his representative.  There is however correspondence mailed to the Veteran that a notification will be sent regarding the rescheduled examination. See Correspondence dated September 2013.  The record also shows mail was returned in November 2014 as undeliverable.  

Since there is some evidence of good cause for the Veteran's inability to report for a VA examination, that he was not properly notified, the Board finds that he should be given an opportunity for another examination.

Additionally, the record contains objective medical evidence that indicate conditions which existed prior to the Veteran's entrance on active service.  The record reflects that the Veteran suffered from a slipped capital femoral epiphysis of the right hip in September 1991 and subsequently underwent procedures for both sides of the hip prior to his entrance.  The condition was however not "noted" on the entrance examination and he was presumed to have been in sound condition on entry.  See September 1996 Report of Medical Examination.  

The record also contains the Veteran's reports of suffering from attention deficit disorder as a child and a psychiatric consultation report indicating a diagnosis of attention deficit hyperactivity disorder.  See Psychological Evaluation of October 2006.  The Veteran's psychiatric system was also found to be normal on entrance examination.

In cases where the disease or injury at issue is not "noted" on the entrance examination, such as the instant case, a very specific standard is for application.  

For compensation purposes, a veteran will be presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time or where clear and unmistakable evidence demonstrates that the injury or disease preexisted and was not aggravated by such service. 38 U.S.C.A. §1111; 38 C.F.R. §3.306(b).  

In order to rebut the presumption of sound condition under 38 U.S.C. §1111, the government must demonstrate by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition. Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The Board observes that clear and unmistakable is a high standard.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

As the Veteran has not been scheduled for a VA examination with regard to his left and right hip disability claim, remand is necessary to provide the Veteran a VA examination and to obtain an opinion addressing the presumption of soundness. McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2014).  

Further, given that his conditions that existed prior to entry, an opinion must be obtained addressing the presumption of soundness with regards to his acquired psychiatric disorder claim. Id.  

With respect to the Veteran's foot disability, although "noted" to be asymptomatic, the Veteran's enlistment examination shows that he suffered from a moderate degree of pes planus of both feet. See September 1996 Report of Medical Examination.  He was diagnosed with mild hallus valgus and hammertoe with corns in service.  On remand, an opinion is needed addressing whether there was any aggravation of his pes planus that existed prior to service and an opinion addressing  direct service connection for his other foot conditions to include bunionectomy, hallux valgus, and hammertoe.  

Likewise, the Board finds insufficient medical evidence to make a decision on the Veteran's remaining claims for service connection and a new examination is warranted. Id.  In particular, new examinations are needed to determine the etiology of his claimed urinary infection, hematuria (blood in urine), severe groin pain to include due to bilateral hip replacements, and bilateral knee pain.  

Lastly, the Veteran should also be notified that it is his responsibility to keep VA apprised of his current address.  In this regard, notice means written notice sent to a claimant at his latest address of record. 38 C.F.R. §3.1(q).  When a veteran has been notified of an examination, and fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b).  Therefore, it is to the Veteran's benefit to keep VA provided with the information necessary to contact him.  He must keep VA apprised of his current contact information, or designate a reliable informant, either his representative or someone in his household, to pass his contact information.

Accordingly, the case is REMANDED for the following action:

1. Inform the Veteran and his representative that the Veteran must keep VA informed of the best way to contact him to schedule a VA examination.  He should keep VA apprised of his current contact information, or designate a reliable informant, either his representative or someone in his household, to pass his contact information on to VA.  Also, inform him that if notice of an examination is sent to his last address of record, and he fails to report for said examination, without good cause, his claim may be denied.

Hip Condition  

2. Arrange for an appropriate VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's bilateral hip disability to include hip replacements as a result of slipped capital femoral epiphysis and severe groin pain secondary thereto.  

The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report. The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  

After reviewing claims file, the examiner should provide an opinion addressing the following:

a) Is there clear and unmistakable evidence that the Veteran's slipped capital femoral epiphysis of the right and left hip pre-existed his active duty service?

b) If so, is there clear and unmistakable evidence that the Veteran's preexisting hip disorder was not permanently worsened beyond the natural progress of the disability during his service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

c) The examiner is also asked to comment on whether a January 2010 hip replacement surgery necessitates convalescence period with a temporary totally disability rating.

Psychiatric Disorder 

3. Arrange for an appropriate VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's acquired psychiatric disorder.  

The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  

After reviewing claims file, the examiner should provide an opinion addressing the following:

a) Identify each acquired psychiatric disorder (claimed any acquired psychiatric disorder to include as depression, anxiety, posttraumatic stress disorder, and attention deficit disorder).  

For each such psychiatric disorder diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder is directly linked to the Veteran's time on active duty or had onset in service.

Specifically, the examiner should also address the following:

b) Is there clear and unmistakable evidence that the Veteran's attention deficit disorder pre-existed his active duty service?

c) If so, is there clear and unmistakable evidence that the Veteran's preexisting hip disability was not permanently worsened beyond the natural progress of the disability during his service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Foot Conditions

4. Arrange for an appropriate VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's foot conditions to include bunionectomy, hallux valgus, flatfoot and hammertoe. 

The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  

After reviewing claims file, the examiner should provide an opinion addressing the following:

a) Identify each foot disability (to include bunionectomy, hallux valgus, flatfoot, hammertoe).  

For each such foot disability diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder had onset in service or is directly linked to the Veteran's time on active duty. 

Specifically, the examiner should provide the following information:

b) Is there clear and unmistakable evidence that the Veteran's moderate pes planus pre-existed his active duty service?

c) If so, is there clear and unmistakable evidence that the Veteran's preexisting hip disability was not permanently worsened beyond the natural progress of the disability during his service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

Knee Pain, Urinary Infection, Hematuria, and Groin Pain 

5. Arrange for an appropriate VA examination with an appropriate medical professional to determine the nature and etiology of the Veteran's bilateral knee pain and persistent urinary infection, hematuria, blood in urine, and groin pain. 

The claims file, including this remand, should be reviewed by the examiner to become familiar with the Veteran's pertinent medical history and such review should be noted in the examination report.  The examiner should set forth all examination findings, together with the complete rationale for all conclusions reached.  

After reviewing claims file, the examiner should provide an opinion addressing the following:

a) The examiner should provide an opinion as to whether the Veteran has a current diagnosed disability of bilateral knee pain, persistent urinary infection, hematuria (blood in urine), and groin pain.  

b) For each such diagnosed condition, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the disorder had onset in service or is directly linked to the Veteran's time on active duty. 

6. Upon completion of the requested development and any additional development deemed appropriate, adjudicate the claims service connection for bilateral hip replacement as a result of slipped capital femoral epiphysis and severe groin pain, service connection for acquired psychiatric disorder, service connection for persistent urinary infection, hematuria, blood in urine, and groin pain, service connection for bilateral knee pain, bilateral foot disability to include bunionectomy, hallux valgus, flatfoot, hammertoe, and entitlement to temporary totally disability rating based upon hip replacement surgery necessitating convalescence, to include TDIU, in light of the evidence since the last adjudication.

7. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all relevant evidence.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


